*307Denied June 10, 1913.
On Petition eoe Reheaeing.
(131 Pac. 514.)
Me. Justice Eakin
delivered the opinion of the court.
2. Defendant by his petition for rehearing asks only that the decree be modified to the effect that the cause be remanded with permission to apply to the Circuit Court for leave to answer, relying upon the cases of Powell v. Dayton etc. R. Co., 13 Or. 446 (11 Pac. 222), 14 Or. 22 (12 Pac. 83); State ex rel. v. Metschan, 32 Or. 372 (46 Pac. 791, 41 L. R. A. 692); Lieuallen v. Mosgrove, 33 Or. 282 (54 Pac. 260); Fishburn v. Londershausen, 50 Or. 363 (92 Pac. 1060, 15 Ann. Cas. 975, 14 L. R. A. (N. S.) 1234). It will be noted that all of these cases were in equity, except the last two, and all followed, without argument, Powell v. Dayton etc. R. Co., 13 Or. 446 (11 Pac. 222), 14 Or. 22 (12 Pac. 83). In Lieuallen v. Mosgrove, 33 Or. 282 (54 Pac. 260), the question here was not involved nor decided. It was a law action tried upon the facts, and was reversed for errors of the trial court and remanded for further proceedings, a necessary sequence. Plaintiff asked that the cause be remanded with leave to amend his complaint, but it was held that the remand for further proceedings left it open to the trial court to allow an amendment in its discretion, and that this court should not presume to control the discretion of the trial court. The case of Fishburn v. Londershausen, 50 Or. 363 (92 Pac. 1060, 15 Ann. Cas. 975, 14 L. R. A. (N. S.) 1239), which is a law action, makes no reference to the fact that the cases followed are equity cases, but in McDonald v. Cruzen, 2 Or. 259, an action at law, it was *308held: “Upon appeal from a judgment upon demurrer below, it is the general rule that judgment of affirmance here is final; but this court will hold a discretionary control in cases where cause is alleged for rehearing, or for further proceedings.” And in State ex rel. v. Richardson, 48 Or. 309 (85 Pac. 225, 8 L. R. A. (N. S.) 362), a proceeding by mandamus, a demurrer to the writ having been sustained by the Circuit Court, the judgment was affirmed and the cause remanded. Thereupon the Circuit Court allowed the writ to be amended and the case put at issue and tried, and, a peremptory writ having been issued, the defendant appealed.
After recognizing the right to amend the writ where no new or different cause is stated, Mr. Justice Moore considers the question whether a remand with direction that judgment be entered and docketed in accordance therewith precludes the trial court from allowing the amendment. He cites the cases of Powell v. Dayton etc. R. Co., 13 Or. 446 (11 Pac. 222), and Fowle v. House, 29 Or. 114 (44 Pac. 692), and says that it is to be observed that these cases are equity cases and that the rule promulgated applies only to equity suits; but, in discussing an appeal from a judgment sustaining a demurrer in a law action, he recognizes the discretionary powers in the court to remand the cause for further proceedings — thus recognizing that whether the cause shall be remanded for further proceedings rests in the discretion of this court, as announced in McDonald v. Cruzen, 2 Or. 259. This is also the holding in the case of Williams v. Pacific Surety Co., ante, p. 151 (132 Pac. 959), decided by this court June 3, 1913; but whether a case should be remanded is not a matter of right in the appellant. It should be allowed in the discretion of the court only under conditions *309that in its opinion imperatively call for the exercise of such discretion, and this necessity should appear from the record and not from, evidence aliunde. To hold otherwise would invite appeals from the rulings on every demurrer, result in hardship upon litigants, and in great delay as well as annoyance to this court by multiplying appeals; so that when a litigant refuses to plead over after the ruling of the trial court upon the demurrer, and appeals therefrom, he does so at his peril. Defendant would have lost no rights by answering after the demurrer was overruled, as that would not be waiver of the demurrer. There are no circumstances or conditions here that call for the exercise of the discretion of this court to remand the case.
The petition for rehearing is denied.
Aeeirmed : Rehearing Denied.